DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-6, in the reply filed on 10-25-22 is acknowledged. 
Applicant's election with traverse, but the applicant did not provide any ground(s) of the traverse.
The requirement is still deemed proper and is therefore made FINAL. Claims 7-12 are withdrawn from consideration as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiwara et al. (US20040150082).
Re Claim 1, Kajiwara show and disclose
A method for making an electrical apparatus, comprising: 
making a ribbon wire bond (flat metal connection leads 5 and 6 fig. 1) with a shape that is one selected from a group consisting essentially of a U-shape and a W-shape (U shaped, fig. 1), the ribbon wire bond having at least one central portion between open ends (two ends, fig. 1); soldering the open ends of the ribbon wire bond to lead pads (bonding pad 259, [0168], fig. 33) on a first surface of a substrate (wiring substrate 258, [0168], fig. 33; The first and second metallic members electrically connect the first and second electrodes of the semiconductor element to external electrodes, the wiring substrate, the circuit substrate, and others, [0016]; the planes of the metallic member contained in the package can be bonded by soldering to a terminal plane of a wiring substrate, [0061]); and mounting an electrical component (semiconductor chip 1, fig. 1) to the at least one central portion of the ribbon wire bond, the electrical component and the at least one central portion spaced from the first surface of the substrate (fig. 1b, 33 and 34).
Re Claim 2, Kajiwara show and disclose
The method of claim 1 wherein the ribbon wire bond is a U-shaped ribbon wire bond (fig. 1) with ends of legs of open ends of the U-shaped ribbon wire bond bent parallel to the lead pads (tips of the leads, fig. 1) and with the central portion of the U-shaped ribbon wire bond parallel with the ends of the legs (fig. 1).
Re Claim 4, Kajiwara show and disclose
The method of claim 1 wherein the ribbon wire bond is a W-shaped ribbon wire bond with ends of legs of an open end of the W-shaped ribbon wire bond bent parallel to lead pads on a surface of the substrate (in order to make the bending deformation of the leads in a convex shape at the middle of the chip as small as possible, the lead holding portion of the upper die is manufactured in the shape of knife, and the lower die is made to have a step, inner side of which is lower than the outer side, so as to deform the leads in a W-shape, [0117]).
Re Claim 6, Kajiwara show and disclose
The method of claim 1 wherein mounting an electrical component further comprises soldering a terminal (8, fig. 1) of the electrical component to the central portion of the ribbon wire bond.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al, in view of Fanning (US4521828).
Re Claims 3 and 5, Kajiwara show and disclose
The method of claim 1 wherein the ribbon wire bond is a U-shaped ribbon wire bond with ends of legs of an open end of the U-shaped ribbon wire bond bent perpendicular to the first surface of the substrate (fig. 1); wherein the ribbon wire bond is a W-shaped ribbon wire bond with ends of legs of the open ends of the W-shaped ribbon wire bond perpendicular to a surface of the substrate (in order to make the bending deformation of the leads in a convex shape at the middle of the chip as small as possible, the lead holding portion of the upper die is manufactured in the shape of knife, and the lower die is made to have a step, inner side of which is lower than the outer side, so as to deform the leads in a W-shape, [0117]);
	Kajiwara does not disclose
the ends of the flat metal connecting lead are inserted into through-holes in the lead pads and  extending into the surface of the substrate through the lead pads.
Fanning teaches a device wherein
the ends of the flat metal connecting lead are inserted into through-holes in the lead pads and  extending into the surface of the substrate through the lead pads (the end of flat metal connecting lead are inserted into through-holes in the lead pads and  extending into the surface of the substrate through the lead pads (fig. 1, 4 and 8).
Therefore, it would have been obvious to one having ordinary skill in the art to use through hole mount for the flat metal connecting leads as taught by Fanning in the electronic device of Kajiwara, in order to have variety design choice of mounting types of the connection leads for the electronic device; and since both surface mount and through hole mount are well-known and common in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20110037170-A1 US-20160029484-A1 US-20160029487-A1 US-20120282787-A1 US-20070086129-A1 US-20180153045-A1 US-20150366047-A1 US-20040232545-A1 US-4660127-A US-4311267-A US-4270465-A US-4617708-A US- US-5136122-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848